Mr. Justice McAllister delivered the opinion of the Court: This was an action of assunipsit, brought by the appellee against the appellant and others. The declaration contains a special count upon a note and the common counts. The appellant filed a special plea in bar, to which the court sustained a demurrer. The judgment upon the demurrer presents the only question raised by this record. The plea was bad. It set up a former recovery upon the same causes of action in a justice’s court, held by the police magistrate of the city of Centraba, after the new constitution went, into effect, and for the sum of $269.65. The justice’s court held by such police magistrate, after the adoption of the new constitution, had no jurisdiction of the subject matter to that amount. This question was decided in Phillips v. Quick, 63 Ill. 445. The judgment of the court below must be affirmed. Judgment affirmed.